DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In view of the Pre-Appeal Brief filed on Dec. 12, 2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

The finality of the rejection of the last Office is withdrawn.

Status of Claims
Claims 7-18 and 20-22 are pending in the application.
The claims have a priority date of Jun. 26, 2009, when the instant application’s parent 371 application was filed.  This is because the provisional application, filed Jun. 26, 2008, does not provide support for the following limitations in independent Claim 7, upon which the rest of the claims depend.
Claim 7.  A method . . . comprising . . . 
said polymer sorbent produced by
combining at least one of divinylbenzene and ethylvinylbenzene with benzoyl peroxide in a first, organic solution, and
adding thereto an aqueous solution containing polyvinylalcohol to form a polymer, and

 
Invention Directed to Only a Method
Applicants state on the record, that the claims in the instant application are directed to only a method for removing myoglobin from a physiological fluid.  Applicants state on the record, “The invention is a method for removing myoglobin from a physiological fluid.”  (See Applicant’s Remarks dated Mar. 4, 2020, Page 4)

Response to Arguments
Applicant's arguments filed Dec. 3, 2020 have been fully considered but they are not persuasive.
Applicant states that the same references have been combined in the same way for nearly three years and “applicants again request consideration of a Pre-Appeal Brief.”  (See Pre-Appeal Conference Request Page 1)
In response, it is noted that Applicant has faced the same combination of references since 2014.  Strom et al. referenced below, is a continuation of Strom et al. ‘795 referenced in previous office actions, starting with the Office Action dating July 2, 2014.  Strom et al. below is the same as Strom et al. ‘795 except for the titles and what is claimed, i.e. “Device for Removing Toxins from Blood or Plasma” and “Surface Modified Polymer Beads.”
In response, it is also noted that Applicant has at least one more indefiniteness issue to address (see Claim Interpretation section below).
  
Claim 7 is rejected under § 103 over Nanko et al., in view of Strom et al. (see Rejection for Claim 7 below).  Claim 7 recites:
Claim 7.  A method for removal of myoglobin from a physiologic fluid, a blood product, human serum, or blood, which contains an abnormal amount of myoglobin by adsorbing said myoglobin to a polymer sorbent, comprising:
(i) contacting said physiological fluid, blood product, human serum or blood, to a device with a circuit, said device containing a polymer sorbent;

wherein said polymer sorbent comprises beads having a size range of from about 100 micrometers to about 2000 micrometers, a pore volume greater than about 0.2 cc/g and a pore diameter of from about 1 nm to about 100 nm,
said polymer sorbent produced by
combining at least one of divinylbenzene and ethylvinylbenzene with benzoyl peroxide in a first, organic solution, and
adding thereto an aqueous solution containing polyvinylalcohol to form a polymer, and
grafting a hemocompatible molecule to said polymer, said hemocompatible molecule selected from the group consisting of poly(hydroxyrethyl methacrylate), poly(hydroxethyl acrylate), poly(dimethylaminoethyl methacrylate), salts of poly(acrylic acid), salts of poly(methacrylic acid), poly(diethylaminoethyl methacrylate), poly(hydroxypropyl methacrylate), poly(hydroxypropyl acrylate), poly(N-vinylpyrrolidinone), poly(vinyl alcohol) and mixtures thereof, and
(iii)	removing said myoglobin reduced physiological fluid, blood product, serum, or blood from said device.

Nanko et al., in view of Strom et al., are combined as follows.
Both the Nanko et al. polymer sorbent and that taught by Strom et al. remove microglobulin from blood.  While Nanko et al. further discloses removal of the recited myoglobin, Strom et al. does not.  However, a polymer sorbent’s properties are determined by its composition, and the polymer sorbent of Nanko et al., in view of Strom et al., i.e. the polymer sorbent taught by Strom et al., has the same composition as the polymer sorbent described by instant Claim 7.  For these reasons, the cited property is presumed inherent to the polymer sorbent of the references. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method of Nanko et al. with the polymer sorbent of Strom et al., because according to Strom et al., using the polymer sorbent of Strom et al. overcomes problems of sorbents like the “cross-linked polystyrene” sorbents taught by Nanko et al. at 10:11-20, by increasing the hemocompatibility of the material used to remove microglobulin and myoglobin (see Strom et al. 3:29-31), eliminates the requirement to render unreacted functional groups remaining after crosslinking with large amounts of bifunctional compounds (see Strom et al. 5:3-10), and allows the process for removal of such compounds to be scalable, and to be processed with these already commercially available polymer sorbents (see Strom et al. 5:9-17).

Applicant argues that the polymer sorbent taught by Strom et al. does not explicitly “teach removal of myoglobulin from a sample.”  Since “myoglobulin” never appears in the Original Disclosure, Applicant likely meant “myoglobin.”
Applicant argues that Nanko et al., in view of Strom et al., is an improper Combination because Nanko et al. uses sorbents of the “preferred” “cellulose acetate, with hexadecylamine bound to the particle surface” in Examples 1 and 3.  Applicant further argues that Nanko et al. requires “the attachment of the hydrophobic hexadecylamine to the hydrophilic cellulose acetate” because the underivatized cellulose acetate does not absorb any “targeted substance.”
Applicant points to the 12/16/2016 declaration of Dr. Golobish as evidence for why the combination of Nanko et al. and Strom et al. is not supported, and offers no further reasoning.
Applicant argues that Strom et al. was issued before Nanko et al. and cannot address Nanko et al.’s problems because Nanko et al. did not exist when Strom et al. was filed.
Applicant argues that Strom et al. cannot be relied upon to teach the polymer sorbent because Strom et al. states, “While polymer type adsorbents are useful to adsorb small and middle sized molecules, the hemocompatibility of the material requires additional improvement,” but fails to provide where in Strom et al. Applicant is quoting from.  Applicant is quoting from Strom et al. 3:29-31.
Applicant argues that some or all of the Nanko et al. sorbent cannot be replaced by the sorbent taught by Strom et al. and references Nanko et al. 20:1-5, 18:55-19:13, 10:5-20, and Columns 11-12, particularly 11:45-50 – and argues “[t]here is no mention of polystyrene in this passage.”
See Applicant’s Remarks Pages 1-4 for the arguments.
Each of these arguments will be addressed in turn.

Applicant argues that the polymer sorbent taught by Strom et al. does not explicitly “teach removal of myoglobulin from a sample.”  Since “myoglobulin” never appears in the Original Disclosure, Applicant likely meant “myoglobin.”
These arguments are unpersuasive because Strom et al. inherently removes myoglobin from blood.
Both the Nanko et al. polymer sorbent and that taught by Strom et al. remove microglobulin from blood.  While Nanko et al. further discloses removal of the recited myoglobin, Strom et al. does not.  However, a polymer sorbent’s properties are determined by its composition, and the polymer sorbent of Nanko et al., in view of Strom et al., i.e. the polymer sorbent taught by Strom et al., has the same composition as the polymer sorbent described by instant Claim 7.  For these reasons, the cited property is presumed inherent to the polymer sorbent of the references. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (See Rejection for Claim 7 below)

Moreover, there is strong motivation to substitute the Nanko et al. sorbent with that taught by Strom et al.
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method of Nanko et al. with the polymer sorbent of Strom et al., because according to Strom et al., using the polymer sorbent of Strom et al. overcomes problems of sorbents like the “cross-linked polystyrene” sorbents taught by Nanko et al. at 10:11-20, by increasing the hemocompatibility of the material used to remove microglobulin and myoglobin (see Strom et al. 3:29-31), eliminates the requirement to render unreacted functional groups remaining after crosslinking with large amounts of bifunctional compounds (see Strom et al. 5:3-10), and allows the process for removal of such compounds to be scalable, and to be processed with these already commercially available polymer sorbents (see Strom et al. 5:9-17).  (See Rejection for Claim 7 below)

“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”  In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).  See also In re Kemps, 97 F.3d 1427, 1430, 40 USPQ2d 1309, 1311 (Fed. Cir. 1996) (the motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness) See also In re Kronig, 539 F.2d 1300, 1304, 190 USPQ 425, 427-28 (CCPA 1976) and In re Lintner,
458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).

Applicant argues that Nanko et al., in view of Strom et al., is an improper Combination because Nanko et al. uses sorbents of the “preferred” “cellulose acetate, with hexadecylamine bound to the particle surface” in Examples 1 and 3.  Applicant further argues that Nanko et al. requires “the attachment of the hydrophobic hexadecylamine to the hydrophilic cellulose acetate” because the underivatized cellulose acetate (i.e., cellulose acetate that is not derivatized, in this case, by the hexadecylamine) does not absorb any “targeted substance.”
These arguments are unpersuasive because the disclosed sorbent is that taught by Strom et al., not Nanko et al., as Applicant is arguing (see Rejection for Claim 7 below).  As such, Applicant is arguing against a rejection that does not exist.
Applicant is arguing against Nanko et al.’s “preferred” embodiment of a derivatized cellulose acetate sorbent, and not Nanko et al.’s disclosed embodiment of “cross-linked polystyrene” sorbents (see Nanko et al. 10:11-20), i.e. the “cross-linked polystyrene” sorbents that Strom et al. more specifically discloses (see Rejection for Claim 7 below).
These arguments are unpersuasive because whether or not the Nanko et al. derivatized cellulose acetate sorbent is “preferred” is irrelevant.  Patents are relevant as prior art for all they contain.  Nonpreferred and alternative embodiments, such as the Nanko et al. “cross-linked polystyrene” sorbents disclosed at 10:11-20, constitute prior art.
These arguments are also unpersuasive because one cannot show nonobviousness by attacking references individually (Nanko et al.) where the rejections are based on combinations of references (Nanko et al., in view of Strom et al.).
  
Applicant points to the Declaration of Dr. Golobish, filed 12/20/2016 as evidence for why the combination of Nanko et al. and Strom et al. is not supported, and offers no further reasoning.
These arguments are unpersuasive because no reasoning has been set forth for how the declaration supports Applicant’s argument that Nanko et al., in view of Strom et al., is an improper combination.  Given there is no further reasoning, the record stands as is (see Declaration, Paragraphs 11-16, for what the Declaration supports) (see Office Action dated 4/19/2017, Paragraphs 14-15, for the response to the Declaration).
These arguments are also unpersuasive because the Declaration supports all of the Nanko et al. polymer sorbent being replaced by the polymer sorbent taught by Strom et al. – but does not support some of the Nanko et al. polymer sorbent being replaced by the polymer sorbent taught by Strom et al.
15.	Hence, while one reference (Nanko), takes a hydrophilic support, and modifies it with a hydrophobic coating, the other (Strom), takes a hydrophobic support, and modifies it with a hydrophilic coating.

16.	The two references are at cross purposes. In my opinion, one of skill in the art might choose one or the other of these references as a guide, but would not combine both. To reiterate, the supporting materials have properties that are fundamentally different, and so do the coatings.

(See Declaration, Paragraphs 15-16)

In other words, according to Dr. Golobish, one of ordinary skill in the art might choose either the “cross-linked polystyrene” or the “celluloses” type polymer sorbents disclosed by Nanko et al. at 10:11-20, but not both – and this is contrary to what Nanko et al. discloses when Nanko et al. teaches “composite carriers” (see Nanko et al. 10:11-20, where “cross-linked polystyrene” polymer sorbent can be used alone or in “combination” with “celluloses” type polymer sorbents in a “composite carrier”).  It is noted that Dr. Golobish was employed by the instant application’s assignee (CytoSorbents Corp.), at the time of the Declaration (see Declaration Paragraph 1).
It is further noted that whether some or all of the Nanko et al. is replaced by the sorbent taught by Strom et al. is irrelevant because, as shown in the Rejection for Claim 7, the polymer sorbent taught by Strom et al. inherently removes myoglobin, whether the Nanko et al. polymer sorbent is present or not.

Applicant argues that Strom et al. was issued before Nanko et al. and cannot address Nanko et al.’s problems because Nanko et al. “did not exist” when Strom et al. was filed.
These arguments are unpersuasive because Nanko et al. and Strom et al. are each prior art, i.e. each existed before the time the invention was made.  Whether Nanko et al. or Strom et al. was filed first, is irrelevant to the patentability analysis.

Applicant argues that Strom et al. cannot be relied upon to teach the polymer sorbent because Strom et al. states, “While polymer type adsorbents are useful to adsorb small and middle sized molecules, the hemocompatibility of the material requires additional improvement,” but fails to provide where in Strom et al. Applicant is quoting from.  Applicant is quoting from Strom et al. 3:29-31.
These arguments are unpersuasive because Applicant is quoting out of context (see Strom et al. 3:17-38 for the context).
Strom et al. also discloses:
. . . one feature of the present invention resides, in an adsorbent (i.e. the disclosed polymer sorbent) for removing toxicants from blood or plasma, of resin prepared from monomeric reactants of aromatic compounds, which resin has a surface and pore structure modified so as to prevent adsorption of large proteins and platelets and to minimize activation of blood complement system, without affecting noticeably the accessibility of the inner adsorption space of the beads for small and middle-size toxicant molecules.

It is another feature of the present invention to provide a method of producing the new adsorbent, which includes coating of the surface of the beads, particles, spheres, fiber or other convenient shape for resin, such that adsorption of large proteins and platelets is prevented and activation of blood complement system is minimized without blocking access by blood toxicants to the inner adsorption space of the resin for small and middle-size toxicant molecules. Preparation of the polymeric resin beads useful for this invention may follow known methods of addition polymerization . . . (and Strom et al. continues on to disclose the recited method for making the recited polymer sorbent in the disclosed method, i.e., see Strom et al. 3:55-4:11 for above quotations, 4:12-36 for making the polymer sorbent, and 5:23-67 for coating the polymer sorbent).

In the Nanko et al., in view of Strom et al., method, the polymer sorbent taught by Strom et al. is used to separate the blood’s “large proteins and platelets” (for example, hemoglobin has a molecular weight, MW, 65,000 Da) from the blood’s “small and middle-size toxicant molecules” (for example, microglobulin’s MW is 12,000 Da and myoglobin’s MW is 17,000 Da, see Ofsthun et al. in Conclusion section below).  (See Rejection for Claim 7 below)

Applicant argues that some or all of the Nanko et al. sorbent cannot be replaced by the sorbent taught by Strom et al. and refers to Nanko et al. 20:1-5, 18:55-19:13, 10:5-20, and Columns 11-12, particularly 11:45-50 – and argues “there is no mention of polystyrene in this passage.”
These arguments are unpersuasive because Applicant has failed to address the Rejection for Claim 7 as it stands.  The Rejection for Claim 7 below references the “cross-linked polystyrene” sorbents taught by Nanko et al. at 10:11-20, unlike Applicant is arguing.
It is further noted that whether some or all of the Nanko et al. is replaced by the sorbent taught by Strom et al. is irrelevant because, as shown in the Rejection for Claim 7, the polymer sorbent taught by Strom et al. inherently removes myoglobin, whether the Nanko et al. polymer sorbent is present or not.

Response to Amendment
Claim Objections
As stated in the Advisory Action dated Dec. 2, 2020, all objections to the claims have been withdrawn.
Claims 7-18 and 20-22 are objected to because of the following informalities:  Claim 7, line 16, has two spelling errors.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 7, line 8, recites the term “or” – and it is unclear what the term “or” refers to.  To address the indefiniteness issue, the suggestion is to amend Claim 7 to recite:
Claim 7.  A method . . . comprising . . . forming a myoglobin reduced physiological fluid, [[or,]] . . . .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-16, 18, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanko et al. (US-6878269-B2, Apr. 12, 2005), in view of Strom et al. (US-6423024-B1, Jul. 23, 2002).  Nanko et al., in view of Strom et al., are hereinafter known as the Combination.
Applicants’ claims are directed toward a method.
Regarding Claims 7-16, 18, and 20-22 – Nanko et al. discloses methods for removal of myoglobin and microglobulin, from a physiologic fluid (blood), which contains an abnormal amount of myoglobin by adsorbing said myoglobin to a polymer sorbent (see Column 20; Example 3; patient blood is interpreted as the physiological fluid, myoglobin is disclosed, cellulose acetate is interpreted as the polymer sorbent, but is not limited to cellulose acetate as shown in 10:11-20) comprising:

(i) Contacting said physiologic fluid, to a device with a circuit, said device containing a polymer sorbent (see Example 3; see Figure 3 which discloses the device, Item 22 – blood purification device and circuit);

(ii) Passing said physiologic fluid through said circuit to remove myoglobin therefrom by adsorbing said myoglobin to said polymer sorbent and forming a myoglobin reduced physiological fluid (see Column 20; Example 3, myoglobin is adsorbed and removed from the patient’s blood, i.e. physiological fluid, to form a myoglobin reduced physiological fluid, 711.0ng/mL to 212.5 ng/mL), wherein said polymer sorbent comprises beads having a size range of from about 100 micrometers to about 2000 micrometers (see 14:9-30, 250 to 1000 micrometers; and 19:1-31, 460 micrometers for Example 3), and

(iii) Removing said myoglobin reduced physiological fluid from said device (see Figure 3 the circuit removes the myoglobin reduced physiological fluid as shown in the figure).

Nanko et al. however does not disclose that A). Said polymer sorbent produced by combining at least one of divinylbenzene and ethylvinylbenzene with benzoyl peroxide in a first, organic solution, and adding thereto an aqueous solution containing polyvinylalcohol to form a polymer, and grafting a hemocompatible molecule to said polymer, said hemocompatible polymer selected from the group consisting of poly(hydroxyethyl methacrylate), poly(hydroxyethyl acrylate), poly(dimethylaminoethyl methacrylate), salts of poly(acrylic acid), salts of poly(methacrylic acid), poly(diethylaminoethyl methacrylate), poly(hydroxypropyl methacrylate), poly(hydroxypropyl acrylate), poly(N-vinylpyrrolidinone), poly(vinyl alcohol) and mixtures thereof, or that the polymer sorbent explicitly discloses a pore volume greater than about 0.2 cc/g and a pore diameter of from about 1 nm to about 100 nm.
Strom et al. discloses methods for removal of microglobulin from physiological fluids on polymer sorbents (see Abstract). Strom et al. further discloses said polymer sorbent comprises beads having a size range of from about 100 micrometers to about 2000 micrometers (see 4:9-11), a pore volume greater than about 0.2 cc/g (see 5:31-33; pore volume less than 2.5 cc/g which range from 0.2 cc/g to 2.5 cc/g is claim mapped to here) and a pore diameter of from about 1 nm to about 100 nm (see 5:29-32; range of 2 to 30 nm, i.e. 20 to 300 Angstroms, is claim mapped here), said polymer sorbent produced by combining at least one of divinylbenzene and ethylvinylbenzene with benzoyl peroxide in a first, organic solution (see 4:12-22; divinylbenzene and benzoyl peroxide), and adding thereto an aqueous solution containing polyvinylalcohol to form a polymer (see 4:24-35; polyvinylalcohol), and grafting a hemocompatible molecule selected from the group consisting of poly(hydroxyethyl methacrylate), poly(hydroxyethyl acrylate), poly(dimethylaminoethyl methacrylate), salts of poly(acrylic acid), salts of poly(methacrylic acid), poly(diethylaminoethyl methacrylate), poly(hydroxypropyl methacrylate), poly(hydroxypropyl acrylate), poly(N-vinylpyrrolidinone), poly(vinyl alcohol) and mixtures thereof (see 4:51-5:4; and 5:36-60).
Both the Nanko et al. polymer sorbent and that taught by Strom et al. remove microglobulin from blood.  While Nanko et al. further discloses removal of the recited myoglobin, Strom et al. does not.  However, a polymer sorbent’s properties are determined by its composition, and the polymer sorbent of Nanko et al., in view of Strom et al., i.e. the polymer sorbent taught by Strom et al., has the same composition as the polymer sorbent described by instant Claim 7.  For these reasons, the cited property is presumed inherent to the polymer sorbent of the references. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method of Nanko et al. with the polymer sorbent of Strom et al., because according to Strom et al., using the polymer sorbent of Strom et al. overcomes problems of sorbents like the “cross-linked polystyrene” sorbents taught by Nanko et al. at 10:11-20, by increasing the hemocompatibility of the material used to remove microglobulin and myoglobin (see Strom et al. 3:29-31), eliminates the requirement to render unreacted functional groups remaining after crosslinking with large amounts of bifunctional compounds (see Strom et al. 5:3-10), and allows the process for removal of such compounds to be scalable, and to be processed with these already commercially available polymer sorbents (see Strom et al. 5:9-17).
Additional Disclosures Include:
Claim 8 – The Combination discloses the method of Claim 7, comprising passing said physiologic fluid (blood) through said circuit (Figure 3) for at least four hours, during hemodialysis (see Nanko et al. Column 20, Comparative Example 1, lines 20-22).
Claim 9 – The Combination discloses the method of Claim 7, wherein said physiological fluid is blood (see Rejection for Claim 7).
Claim 10 – The Combination discloses the method of Claim 7, wherein said physiological fluid is a blood product, i.e. plasma, when the “conventional” procedure for “the purification of blood extracorporeally” is "plasmapheresis” (see Strom et al., 1:23-27) (see Rejection for Claim 7 for motivation to combine).
Claim 11 – The Combination discloses the method of Claim 9, wherein said blood is human blood, when the “conventional” procedure for “the purification of blood extracorporeally” is "hemodialysis” (see Strom et al. 1:23-27) (see Rejection for Claim 7 for motivation to combine).
Claim 12 – The Combination discloses the method of Claim 10, wherein said blood product is plasma, when the “conventional” procedure for “the purification of blood extracorporeally” is "plasmapheresis” (see Strom et al. 1:23-27) (see Rejection for Claim 7 for motivation to combine).
Claim 13 – The Combination discloses the method of Claim 7, wherein said hemocompatible molecule is poly(N-vinylpyrrolidinone) (see Strom et al. 5:46) (see Rejection for Claim 7 for motivation to combine).
Claim 14 – The Combination discloses the method of Claim 7, wherein said beads have a pore diameter of from 5 nm to 25 nm (preferably 2-30 nm) (see Strom et al. 5:14-22, where it is taught the pore size is preferably 20 to 300 angstroms, which translates to 2-30 nm) (see Rejection for Claim 7 for motivation to combine).
Claim 15 – The Combination discloses the method of Claim 14, wherein said beads have a pore diameter of from 15 nm to 25 nm (see Rejection for Claim 14).
Claim 16 – The Combination discloses the method of Claim 14, wherein said beads have a pore diameter of from 5 nm to 15 nm (see Rejection for Claim 14).
Claim 18 – The Combination discloses the method of Claim 7, wherein said beads have a pore diameter greater than 25 nm (see Rejection for Claim 14).
Claim 20 – The Combination discloses the method of Claim 7, wherein said polymer sorbent does not adsorb tyrosine.  Details follow.
Because of their silence, Nanko et al., in view of Strom et al., fail to disclose the property limitation recited in Claim 20.  However, a polymer sorbent’s properties are determined by its composition, and the polymer sorbent of the references has the same composition as the polymer sorbent described by instant Claim 20.  For these reasons, the cited property is presumed inherent to the polymer sorbent of the references.
Claim 21 – The Combination discloses the method of Claim 7, further comprising said device in conjunction with a hemodialyzer, simultaneously, in an extracorporeal circuit of hemodialysis, and wherein said physiological fluid is blood, when the “conventional” procedure for “the purification of blood extracorporeally” is "hemodialysis” and “hemoperfusion” in “combination” (see Strom et al. 1:23-27) (see Rejection for Claim 7 for motivation to combine).
Claim 22 – The Combination discloses the method of Claim 12, wherein said plasma is human plasma, when the “conventional” procedure for “the purification of blood extracorporeally” is "plasmapheresis” (see Strom et al. 1:23-27) (see Rejection for Claim 7 for motivation to combine).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanko et al., in view of Strom et al., as applied to Claim 7 above, in further view of Kuntsevich et al. (J. Am. Soc. Nephrol. 17 (2006) Page 720A, Entry SA-PO691, 2 pages).  Nanko et al., in view of Strom et al., are hereinafter known as the Combination.
Applicants’ claims are directed toward a method.
Regarding Claim 17 – The Combination discloses the method of Claim 7, but does not teach wherein said physiological fluid is taken from a subject suffering from rhabdomyolysis.
However, the Combination discloses a method for removal of β-2-microglobulin and myoglobin from blood using a polymer sorbent (see Rejection for Claim 7) during hemodialysis (see Rejection for Claim 11).  The Combination further teaches the blood is from a “renal insufficient patient,” during hemodialysis (see Nanko et al. 18:53-55; and 20:1-8).
Kuntsevich et al. discloses a method for removal of myoglobin from blood, i.e. the disclosed physiological fluid, using a polymer sorbent during hemodialysis, the blood from a patient suffering from rhabdomyolysis that is complicated by acute renal failure (see Kuntsevich et al. Page 720A, Entry SA-P0691).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Combination's method the step of:
wherein said physiological fluid, i.e. blood, is taken from a subject with rhabdomyolysis,
as taught by Kuntsevich et al. since,
1).	The Combination discloses a method for removal of β-2-microglobulin and myoglobin from blood of a “renal insufficient patient” using a polymer sorbent during hemodialysis (see Rejection for Claim 7) (see Rejection for Claim 11) (see Nanko et al. 18:53-55; and 20:1-8);
2).	Kuntsevich et al. discloses a method for removal of myoglobin from blood using a polymer sorbent, the blood from a patient suffering from rhabdomyolysis that is complicated by acute renal failure (see Kuntsevich et al. Page 720A, Entry SA-P0691); and
3).	This is an example of using a known technique (removal of β-2-microglobulin and myoglobin from blood, i.e. the disclosed physiological fluid, during hemodialysis using a polymer sorbent) to improve similar methods (blood is from a renal insufficient patient; blood is from a patient with rhabdomyolysis that is complicated by acute renal failure) in the same way (the β-2-microglobulin and myoglobin are removed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Strom et al. ‘795 (US-6238795-B1, May 29, 2001) – Strom et al. referenced above, is a continuation of Strom et al. ‘795 referenced in the previous office actions, starting with the Office Action dating July 2, 2014.  Strom et al. is the same as Strom et al. ‘795 except for the titles and what is claimed, i.e. “Device for Removing Toxins from Blood or Plasma” and “Surface Modified Polymer Beads.”
 B).	Ofsthun et al. (US-5527467-A, Jun. 18, 1996) – Ofsthun et al. discloses, “Myoglobin (molecular weight=17,000) is used as a marker for middle molecules such as β-2 microglobulin (molecular weight=12,000) because it can be measured spectrophotometrically.”  (See Ofsthun et al. 5:6-9)
C).	Braverman et al. (US-20020143283-A1, Oct. 3, 2002) – Braverman et al. discloses a polymer sorbent that removes β-2-microglobulin, “and other middle-sized toxicant molecules,” from blood.  (See Braverman et al. Title; Abstract; and Page 2, Example 2)
D).	Davankov et al. (US-5773384-A, Jun. 30, 1998) – Davankov et al. discloses the state of technology in 1998, for removing toxicants from blood using the cross-linked polystyrene sorbents taught by Nanko et al., in view of Strom et al.  (See Davankov et al. Title, Abstract, 4:17-34, and 4:43-61)
E).	Watanabe et al. (US-5051185-A, Sep. 24, 1991) – Watanabe et al. discloses how to design a polymer sorbent that removes β-2-microglobulin from blood. (See Watanabe et al. Title; and 3:51-4:2)
F). Hutchens et al. (US-6225047-B1, May 1, 2001) – Hutchens et al. discloses that myoglobin removal inherently includes Van der Waals interaction.  This was an issue earlier in prosecution history. (See Hutchens et al. 27:28-43)
G).	Applicant’s related patents follow.
i).	Braverman et al. ‘487 (US-6416487-B1, Jul. 9, 2002) – See Title, Abstract, and 2:1-11.
ii).	Brady et al. (US-7846650-B2, Dec. 7, 2010).
iii).	Young et al. (US-7875182-B2, Jan. 25, 2011).
iv).	Young et al. ‘310 (US-8211310-B2, Jul. 3, 2012).
v).	Brady et al. ‘388 (US-8329388-B2, Dec. 11, 2012).
vi).	Brady et al. ‘094 (US-8334094-B2, Dec. 18, 2012).
vii).	Brady et al. ‘550 (US-8349550-B2, Jan. 8, 2013).
viii). Young et al. ‘196 (US-9604196-B2, Mar. 28, 2017).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/21/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779